Opinion by
Cline, J.
It appeared that the collector assessed duty on the basis of the steel bars as valued above 1)4 cents per pound. From the record it was found that exhibit 2 in the case checks with the number of packages here in question and the weight of the merchandise in kilos. The total amount of freight stated thereon agrees with the amount stated on the invoice. This was therefore held to be positive evidence that the ocean freight was based upon the weight and not upon the value of the merchandise, and should have been prorated accordingly, but the court was without proof whether the item “cost of carriage to port and loading,” which is a nondutiable charge, was based on weight or value. The court therefore held that the liquidator should have adopted as a basis for prorating the item of ocean freight, the weight of the bundles of steel bars involved, in order to arrive at the rate of duty assessable thereon. To that extent the plaintiffs’ claim was sustained.